BARBARA MILANO KEENAN, Circuit Judge,
dissenting:
Today, despite the Supreme Court’s clear warning against the mechanical use of racial targets in redistricting, this court upholds the Virginia General Assembly’s application of a one-size-fits-all racial quota to twelve highly dissimilar legislative districts. This quota was used to assign voters to districts based on the color of their skin without the constitutional protection afforded by strict scrutiny.
I recognize that the legislature in this case did not have the benefit of the Supreme Court’s decision in Alabama, and I do not doubt that ■ individual legislators acted in good faith in the redistricting process. Nevertheless, the resulting legislative enactment has affected Virginia citizens’.fundamental right to vote, in violation of the Equal Protection Clause. Accordingly, I would invalidate Virginia’s 2011 redistricting plan.
I.
Redistricting decisions are almost always made with a “consciousness of race,” Bush v. Vera, 517 U.S. 952, 958, 116 S.Ct. 1941, 135 L.Ed.2d 248 (1996) (principal opinion of O’Connor, J.), and such awareness does not necessarily result in a violation of the Equal Protection Clause, see Miller v. Johnson, 515 U.S. 900, 916, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995). However, when a legislature is “motivated” by racial considerations, this inherently suspect system of racial classification must satisfy the rigorous requirements of strict scrutiny. Miller, 515 U.S. at 916, 115 S.Ct. 2475.
A plaintiff asserting a race-based equal protection claim in a redistricting case has the burden of proving “that race was the predominant, factor motivating the legislature’s decision to place a significant number of voters within or without a particular district.” Id. (emphasis added). Under this predominance test, a plaintiff must show that “the legislature subordinated traditional race-neutral districting principles ... to racial considerations.” Id.; see also Ala. Legislative Black Caucus v. Alabama, — U.S. -, 135 S.Ct. 1257, 1271, 191 L.Ed.2d 314 (2015) (“[.T]he ‘predominance’ question concerns which voters the legislature decides to choose, and specifically whether the legislature predominantly uses race as opposed to other, ‘traditional’ factors when doing so.” (emphasis in original)). When a legislature has “relied *572on race in substantial disregard of customary and traditional districting principles,” such traditional principles have been subordinated to race. Miller, 515 U.S. at 928, 115 S.Ct. 2475 (O’Connor, J., concurring).
Strict scrutiny is required when race was the predominant factor that categorically was accorded priority over race-neutral districting factors. As the Supreme Court has' explained, traditional factors have been subordinated to race when “[r]ace was the criterion that, in the State’s view, could not be' compromised,” and when traditional, race-neutral criteria were considered “only after the race-based decision had been made.” Shaw v. Hunt, 517 U.S. 899, 907, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996) (Shaw II); see also Page v. Va. Bd. of Elections, No. 3:13cv678, 2015 WL 3604029, at *7 (E.D.Va. June 5, 2015). Thus, while a redistricting plan may reflect certain traditional districting criteria, that plan nevertheless remains subject to strict scrutiny when those criteria have been subordinated to á process that has sorted voters primarily by race.
Contrary to the majority’s view, this predominance inquiry does not require that the usé of race in drawing district boundaries be in “conflict” with traditional districting criteria. Maj. Op. at 524. In fact, the race of a voter often correlates with other districting considerations, including partisan preference, incumbency protection, and communities of interest. See Bush, 517 U.S. at 964, 116 S.Ct. 1941 (principal opinion). The conclusion logically follows, therefore, that racial sorting frequently 'will not be in “conflict” with these and other districting criteria.
Because such districting criteria can be used to mask racial sorting, courts must carefully examine the evidence under the test for predominance articulated in Miller and Shaw II. Under that test, race necessarily predominates when the legislature has subordinated traditional districting criteria to racial goals, such as when race is the single immutable criterion and other factors are 'considered only when consistent with the racial objective. Shaw II, 517 U.S. at 907, 116 S.Ct. 1894.
H.
. This case presents a textbook example of racial predominance, in which a uniform racial quota was the only criterion employed in the redistricting process that could not be compromised. This one-size-flts-all quota automatically made racial sorting a priority over any other.district-ing factor. Although a legislature is entitled to a presumption of good faith, this presumption must yield when the evidence shows that citizens have been assigned to legislative districts primarily based on their race. See Miller, 515 U.S. at 915-16, 115 S.Ct. 2475; Page, 2015 WL 3604029, at *8 (“[T]he good faith of the legislature does not excuse or cure the constitutional violation of separating voters according to race.” (citation omitted)). For this reason, I disagree with the majority’s conclusion that a uniform racial quota merely is “evidence” of predominance, and instead would hold that the existence of such a widely applied quota establishes predominance as a matter of law.
A.
I first observe that while the parties have engaged in a semantical debate whether the 55% BVAP threshold was an “aspirational target” or a “rule,” the evidence presented at trial clearly established that the legislature employed the. 55% BVAP figure as a fixed, non-negotiable quota. Three individual delegates testified regarding their understanding of the mandatory nature of the quota.41 Pl.Ex. 33 at *57345 (Sen.Dance); Trial Tr. at 70 (Sen. Dance); Trial Tr. at 29-30 (DeLMcClel-lan); Trial Tr. at 92 (Del. Armstrong). And, despite Delegate Jones’ trial testimony that the 55% BVAP figure was merely an “aspirational ... rule of thumb,” he promoted the plan during the House of Delegates floor debates as having achieved a 55% minimum BVAP for all majority-minority districts. Trial Tr. at 491; Pl.Ex. 35 at 42, 66, 70, 72, 108, 113. The legislators’ subjective understanding that the 55% figure operated as a mandatory floor further was corroborated by the fact that, in the 2011 plan, the BVAP in most of the twelve challenged districts converged toward 55% while each district satisfied the 55% BVAP floor. Pl.Ex. 5Ó at 72 Table 4; DI Ex. 15 at 14.
B.
The “disregard of individual rights” is the “fatal flaw” in such race-based classifications. Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 320, 98 S.Ct. 2733, 57 L.Ed.2d 750 (1978) (opinion of Powell, J.); see also City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989) (opinion of O’Connor, J.) (explaining that the “rights created by the first section of the Fourteenth Amendment are, by its terms, guaranteed to the individual. The rights established are personal rights.” (quoting Shelley v. Kraemer, 334 U.S. 1, 22, 68 S.Ct. 836, 92 L.Ed. 1161 (1948))). By assigning voters to, certain districts based on the color of their skin, states risk “engagflng] in the offensive and demeaning assumption that voters of a particular race, because of their race, think alike, share the same political interests, and will prefer the same candidates at the polls.” Miller, 515 U.S. at 911-12, 115 S.Ct. 2475 (quoting Shaw v. Reno, 509 U.S. 630, 647, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993) (Shaw I)) (internal’ quotation marks omitted). Quotas are especially pernicious embodiments of racial stereotypes, because they threaten citizens’ “‘personal rights’ to be treated with equal dignity and respect.”42 Croson, 488 U.S. at 493, 109 S.Ct. 706 (opinion of O’Connor, J.).
Here, the plan contravened the rights of individual voters by applying a one-size-fits-all racial quota for black voters in twelve highly dissimilar districts, without regard to the characteristics of the voters or of their communities. The 55% quota thus is a classic example of race-based stereotyping and unequal treatment prohibited by the Equal Protection Clause.
The Supreme Court’s skepticism of racial quotas is long-standing. See generally Croson, 488 U.S. 469, 109 S.Ct. 706 (minority set-aside program for construction contracts); Bakke, 438 U.S. 265, 98 S.Ct. 2733 (higher education admissions). However, the Court has yet to decide whether use of a one-size-fits-all racial quota in a legislative redistricting plan or, in particular, use of such a quota well exceeding 50%, establishes- predominance as a matter of law under Miller.
The Court recently has cautioned against “prioritizing mechanical racial targets above all other districting criteria” in redistricting. Alabama, 135 S.Ct. at 1267, 1272-73. Although the Court in Alabama did not deride whether the use of á racial quota well exceeding 50%, of itself, can establish predominance, -the Court made clear that such “mechanical racial targets” *574are highly suspicious. Id. at 1267; see id. at 1272-73 (discussing racial targets as part of narrow tailoring analysis). After issuing this admonishment and identifying several errors in the district court’s analysis, the Court ultimately remanded the case to the district court to reconsider the question of predominance.43 Id. at 1270-74.
The uniform racial quota employed in the present case is more suspicious on its face than the racial thresholds at issue in Alabama. The legislature in Alabama sought to maintain preexisting racial percentages specific to each district with the aim of avoiding retrogression under Section 5. Id. at 1263. In contrast, the racial quota used in the present case was applied indiscriminately to all twelve districts irrespective of the particular characteristics of those districts. The Virginia plan’s one-size-fits-all quota thus raises even more serious concerns that the legislature’s dis-tricting decisions were driven primarily by race.
In view of the Virginia legislature’s application of a single racial quota to numerous districts in the case before us, this court is not presented with the question whether a particular fixed BVAP percentage would trigger strict scrutiny if applied to a single district. Nor is this court asked to decide whether strict scrutiny is required every time a legislature intentionally creates a majority-minority district. See Bush, 517 U.S. at 998, 116 S.Ct. 1941 (Kennedy, J., concurring) (reserving the question); Alabama, 135 S.Ct. at 1272 (declining to decide whether “the intentional use of race in redistricting, even in the absence of proof that traditional districting principles were subordinated to race, triggers strict scrutiny”); League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 517, 126 S.Ct. 2594, 165 L.Ed.2d 609 (2006) (Scalia, J., concurring in the judgment in part and dissenting in part) (“[W]hen a legislature intentionally creates a majority-minority district, race is necessarily its predominant motivation and strict scrutiny is therefore triggered.”).
Instead, the more narrow question before this court is whether strict scrutiny is required when a uniform racial quota of 55% has been applied by a legislature in drawing twelve legislative districts that are highly dissimilar in character.44 Here, because traditional districting criteria were considered solely insofar as they did not interfere with this 55% minimum floor, see Shaw II, 517 U.S. at 907, 116 S.Ct. 1894, the quota operated as a filter through which all line-drawing decisions had to pass.45 Such a racial filter necessarily had *575a discriminatory effect on the configuration of the districts, because it rendered all traditional criteria that otherwise would have been “race-neutral” tainted by and subordinated to race. See Miller, 515 U.S. at 916, 115 S.Ct. 2475 (holding that when “race-neutral considerations are the basis for redistricting legislation, and are not subordinated to race, a State can defeat a claim that a district has been gerrymandered on racial lines” (citation and internal quotation marks omitted)). Under these circumstances, although a legislature may take into account traditional districting criteria, race-neutral application of those criteria becomes impossible and all decisions necessarily are affected by race. Therefore, I would hold that the plaintiffs have established as a matter of law under Miller that race predominated in the legislative drawing of each of.the challenged districts, and I would apply strict scrutiny in examining the constitutionality of those districts.
HI.
• In stark contrast, the majority’s predominance analysis accepts the use of this facially suspicious racial quota. In doing so, the majority places an unwarranted burden on the plaintiffs to show that the quota had identifiable effects on the drawing of particular district lines. The majority thus effectively would require the plaintiffs to present an alternative legislative map showing how lines could have been drawn differently without imposing the 55% quota. Such an onerous burden, however, far exceeds the required showing for establishing predominance.46'
Additionally, undér the majority's test, visual inspection of a district would be fatal to an equal protection claim if the district’s boundaries appear to be consistent with traditional. criteria, irrespective of direct evidence that the line-drawing was racially motivated at the outset. Thus, as a result of the majority’s analysis, and its requirement that the use of race be in actual “conflict” with traditional district-ing criteria, future plaintiffs asserting a racial sorting claim will be restricted to challenging districts that manifest extreme line-drawing unexplainable on race-neutral grounds, like the district at issue in Shaw I
As the Supreme Court has emphasized, however, a district that is bizarre in shape is not the constitutional harm prohibited by the Equal Protection Clause. Rather, as stated above, the constitutional harm results from individual voters being sorted into districts based on the color of their skin. Miller, 515 U.S. at 911-15, 115 S.Ct. 2475 (explaining that it is “the presumed racial purpose of state action, not its stark manifestation, that [is] the constitutional violation”). By requiring that use of race actually “conflict” with traditional redistricting criteria, the majority’s predominance test often will fail to identify constitutionally suspect racial sorting.
IV.
In reviewing a redistricting plan, courts' typically examine whether a plan complies with traditional districting factors, such as compactness and contiguity, when evaluating whether there is evidence of racially motivated decision making. See Shaw I, 509 U.S. at 647, 113 S.Ct. 2816 (traditional districting factors are not constitutionally required, but “they are objective factors that may serve to defeat a claim that a district has been gerrymandered on racial lines”). When a legislative district is bizarre in shape, that fact “may be persua*576sive circumstantial evidence that race for its own sake, and not other districting principles, was the legislature’s dominant and controlling rationale in drawing its district lines.” Miller, 515 U.S. at 913, 115 S.Ct. 2475. Here, however, the majority relies on shape and other traditional dis-tricting factors to uphold the 2011 plan, even in the face of the overwhelming, direct evidence of racial motivation evidenced by the use of a one-size-fits-all racial quota.
The. majority’s analysis is not aided by Cromartie II and Bush. In Cromartie II, the Court described the predominance inquiry as requiring plaintiffs to show that & district’s boundaries were drawn “because of race rather than because of’ other dis-tricting criteria. Easley v. Cromartie, 532 U.S. 234, 257, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001) (emphasis omitted). However, a legislative district necessarily is crafted “because of race” when a racial quota is the single filter through which all line-drawing decisions are made.
Similarly, the principal opinion in Bush explained that, “[significant deviations from traditional districting principles ... cause constitutional harm insofar as they convey the message that political identity is, or should be, predominantly racial.” Bush, 517 U.S. at 980, 116 S.Ct. 1941 (principal opinion). The import of this language is obvious. The harm caused by racial stereotyping is apparent when racial sorting manifests itself in odd district boundaries that are visible to any observer. But the incidence of constitutional harm is not limited to the presence of a district that is odd in shape. In the present case, the legislature’s use of a racial quota resulted in constitutional harm, because that methodology “convey[ed] the message that political identity is, or should be, predominantly racial.” Id.
I also disagree with the intervenors’ implicit suggestion that approval by incumbent legislators in the challenged districts somehow rescues the plan from a finding of racial predominance. The Voting Rights Act (VRA) and the Equal Protection Clause are intended to protect the rights of the individual voter, not to promote the self-interest of incumbents in majority-minority districts. See League of United Latin Am. Citizens, 548 U.S. at 440-41, 126 S.Ct. 2594 (“If ... incumbency protection means excluding some voters from the district simply because they are likely to vote against the officeholder, the change is to benefit the officeholder, not the voters.”). To the ‘ contrary, immunizing incumbents from challenge could entrench them in overwhelmingly safe districts and undermine the representatives’ accountability to their constituents. One can easily imagine how such entrenchment could harm minority voters by discouraging challengers from running and by preventing voters from electing a new candidate who better represents their interests. “Packing” minority voters into a particular majority-minority district for the purpose of protecting the incumbent also can reduce minority voters’ ability to influence elections in nearby districts.47
A true predominance analysis also is not affected by the fact that, at the time of the 2010 census, nine of the twelve challenged districts already had a, BVAP of 55% or higher. DI Ex. 15 at 13-14 & Table 8; Pl.Ex. 50 at 9 ¶ 17, 72 Table 4. Even *577assuming that such figures could protect the configuration of those nine districts in the 2011 plan, the three remaining districts still would be subject to strict" scrutiny. Moreover, given the significant population deficits in most of the challenged districts, our inquiry must focus on “which voters the legislature decide[d] to choose” when moving voters between districts in order to achieve population equality. Alabama, 135 S.Ct. at 1271 (emphasis in original). Here, the legislature’s decision to move certain voters in .order to maintain a preexisting 55% BVAP floor in the new plan is still a “mechanically numerical” method of redistricting that is subject to strict scrutiny. See id. at 1273.
I therefore conclude that the majority’s approach effectively and improperly places on plaintiffs asserting racial predominance in redistricting a burden never assigned by the Supreme Court. Under the majority’s analysis, plaintiffs now will be required to show circumstantial evidence of racial motivation through “actual conflict” with traditional districting criteria, when such plaintiffs already have presented disposi-tive direct evidence that the .legislature assigned race a priority over all other dis-tricting factors.
V.
Even upon applying its heightened predominance standard, the majority concludes that race was the predominant1 factor in the drawing- of District 75. I would hold that, under the majority’s test, the same conclusion of predominance' holds true for neighboring District 63 as well.
As a result of the “drastic maneuvering” required to reach a 55% BVAP in District 75, portions’ of a county previously in District 63 were shifted into District 75, a move that the majority agrees was “avowedly facial.” Trial Tr, at 74, 80; Maj. Op. at 553. The -plan compensated for this loss; of BVAP in District- 63 by adding to the district new areas with high BVAP concentrations. Trial Tr. at 81-83. Due to the changes in the- 2011 plan, District 63 experienced a startling reduction in 'compactness and an increase in the number of split cities, couhties, and VTDs. DI Ex. 15 at 15 Table 9; Pl.Ex. 50 at 7, 70 Table 2, 71 Table 3. This and other evidence showed "that implementation of the 55% racial quota had a marked impact on the "configuration of both Districts 63 and 75.' (
VI.
I further conckde that hone of the challenged districts can, survive the test of strict "scrutiny, because the legislature’s use of the 55% quota was not nárrowly tailored to achieve a compelling state interest in any of the challenged districts. See Miller, 515 U.S. at 920, 115 S.Ct. 2475. Evidence of narrow tailoring in this case is practically non-existent.
Assuming that- compliance with the VRA is a compelling state interest, attempts at such compliance “cannot justify race-based districting where the challenged district was not reasonably necessary under a constitutional reading and application” of federal law. Id. at 921, 115 S.Ct. 2475; see also Bush, 517 U.S. at 977, 116 S.Ct. 1941 (principal opinion). Thus, narrow tailoring requires that the legislature have a “strong basis in evidence” for its race-based -decision, that is, “good reasons, to believe” that the chosen racial .classification was required to comply with the VRA. Alabama, 135 S.Ct. at 1274 (emphasis omitted). .
In the present case, the intervenors presented virtually- no evidence supporting the need for application of a 55% BVAP in any of 'the challenged districts. ' In fact, Delegate Jones even had .difficulty articulating the original source of the 55% figure. -Trial Tr. at 429, 431, 443, 490-95.
*578The only evidence suggestive of any. tailoring involved District 75. ■ Delegate Jones testified that he conducted a “functional analysis” of Delegate Tyler’s primary and general election results in 2005, and considered the significant prison popu-r lation in that district, which together supported the imposition of a 55% racial floor. Trial Tr. at 323-24, 430, 458-59, 462-67, 494; Pl.Ex. 40 at 39 (Del. Tyler). However, Jones’ statements were merely general and' conclusory in nature and, therefore, fell far short of demonstrating a “strong basis in evidence” for the application of a racial quota. Not only did the 2005 elections occur six years prior to the 2011 redistricting, but Tyler ran unopposed in the two elections since, casting significant doubt on Jones’ contention that District 75 was so competitive that a minority-pré-ferred candidate required at least a 55% BVAP to be re-elected from 2011 onward. See Pl.Ex. 50 at 85 Table 14. And, critically, Jones failed to provide any explanation of how his “functional” review led him to conclude that a 55% BVAP was required in District-75 to ensure compliance with the VRA.'
The evidence supporting the use of the 55% racial quota in the remaining challenged districts was even weaker. The House of Delegates did not conduct an analysis regarding the extent of racially polarized voting in any of these districts. Trial Tr. at 469. Although Delegate Jones stated that he was aware of low registration ' rates among black voters, he also admitted that he did not review voter registration figures when drawing the plan. Trial Tr. at 462-64. Nor did he examine minority turnout rates in most of the challenged districts, or consider state- Senate districts, -.congressional, maps, or other maps that had been pre-cleared or rejected by the Department of Justice. Trial Tr. at 462-69. . And, in attempting to justify imposition of the 55% BVAP quota in District 63, Jones stated that he “t[houghtj there was a primary” in which Delegate Dance ran as an independent, which results he reviewed,, but he did not specify how those results led him to select a 55% BVAP threshold in’ District 63, Trial Tr. at 466-68. Such unsubstantiated and general comments plainly do not constitute the strong basis in evidence required to satisfy strict scrutiny.
Finally, I do not think that the outcome of this case, in favor of either party, is dependent on any of the expert testimony.48 However, I pause to note that I find the testimony offered 'by Dr. Katz to be singularly unpersuasive on the issue of narrow tailoring.' Dr. Katz admitted that he provided only a “crude” analysis of the likelihood that' a candidate preferred by minority voters would be elected. Trial Tr. at 53L According to Dr. Katz, this “crude” method demonstrated that a 55% BVAP correlates with an 80% chance of electing a black candidate. DI Ex. 16 at 18-19; Trial Tr. at 532.
Dr. Katz’ crude analysis exhibits two glaring flaws. First, it underrepresents the likelihood that .the preferred candidate of minority voters would be elected by evaluating only the likely success of black candidates, when . minority, voters had elected non-minority delegates in- certain of the challenged' districts. Trial Tr. at 532-34, 549-51, 769-71. Second, and more fundamentally, Dr. Katz’ analysis is flawed because the VRA does not guarantee the *579success of a candidate of a particular race in a given election. Rather, the VRA ensures that minority voters do not “have less opportunity than other members of the electorate to participate'in the political process and to elect representatives of their choice,” and that minority voters retain their existing ability to elect their preferred candidates.49 52 U.S.C. § 10301(b); League of United Latin Am. Citizens, 548 U.S. at 428, 126 S.Ct. 2594 (VRA Section 2); 52 U.S.C. § 10304(b); Alabama, 135 S.Ct. at 1272 (VRA Section 5).
For these reasons, I would find that the record utterly fails to show that the legislature had a “strong basis in evidence” for using the 55% racial quota in any of the challenged districts. Accordingly, ! would hold that all the districts fail the test of strict scrutiny.
VII.
The promise of the Equal Protection Clause is the guarantee of true ¿quality under the law, enforced by our courts for the protection of our citizens irrespective of the power of any governmental entity. The Virginia legislature’s use of the racial quota in this case violated this core constitutional principle in the absence of a strong basis in evidence supporting its race-based decision. Thus, I would invalidate Virginia’s 2011 redistricting plan. I respectfully dissent.

. Delegates Dance and Armstrong no longer serve in the House of Delegates, though *573Dance currently serves as a senator in the Virginia Senate. Trial Tr. at 65, 90.


. Because individual voters suffer the harm alleged in a racial sorting claim, I disagree with the majority’s contention that "intentional [ ] dilution] .[of a] group's meaningful participation in the electoral process” is required to sustain an equal protection challenge like the one the plaintiffs have raised in this case. Maj. Op. at 531 (emphasis omitted). See Miller, 515 U.S. at 911-13, 115 S.Ct. 2475.


. I disagree with the majority’s conclusion that the Supreme Court in Alabama would not have remanded the case if the use of racial thresholds in that case constituted predominance as a matter of law. See Maj. Op. at 524. Appellate courts frequently remand issues to trial courts for reconsideration when a trial court initially has employed an incorrect legal analysis.


. I therefore disagree with the majority’s contention that this question was answered by the principal opinion in Bush and by the majority in Shaw II. Maj. Op. at 528, 532. Neither Bush nor Shaw II presented the unique factual circumstances at issue in this case, namely, the application of an across-the-board 55% racial quota to twelve variable districts.


. Although the majority is correct that the district at issue in Shaw II exhibited more facial irregularities than the districts here, such distinctions do not preclude application of relevant principles from the case. Shaw II, 517 U.S. at 905-06, 116 S.Ct. 1894. Maj. Op. at 532. As the Court noted in Shaw II, the fact that a legislature is able to achieve certain traditional districting goals in a race-based plan "does not in any way refute the fact that race was the legislature’s predominant consideration.” Shaw II, 517 U.S. at 907, 116 S.Ct. 1894.


. I further observe that the plaintiffs presented testimony from Delegate McClellan that she did not propose certain desired changes to the plan because the resulting lines would not comply with the 55% quota. Trial Tr. at 41.


. I recognize that the plaintiffs in this case do not raise a vote dilution claim under Section 2 of the VRA, but instead bring an "analytically distinct” racial sorting claim under the Equal Protection Clause. See Miller, 515 U.S. at 911, 115 S.Ct. 2475 (citing Shaw I, 509 U.S. at 652, 113 S.Ct. 2816). I note the potential detrimental effects of the plan only to highlight that a so-called "benign” racial quota, ostensibly intended to benefit minority voters, may in fact have the opposite effect.


. I agree with the majority’.s criticism that Dr. Añsolabehere did not consider any factors other than race and politics as predictors of VTD inclusion in the challenged districts. Maj. Op. at 551. Nevertheless, my conclusion, that the legislature’s use of the 55% racial quota per sé establishes predominance as a matter of law, renders Dr. Ansolabehere’s opinions regarding VTD movement superfluous to a proper predominance analysis.


. Although my conclusions do not depend on the testimony of Dr. Ansolabehere, I am not persuaded by the majority’s dismissal of Dr. Ansolabehere’s racial polarization analysis. See Maj. Op. at 559 n. 37. In particular, I credit Dr. Ansolabehere’s conclusion that none of the challenged districts required a 55% BVAP in order to ensure minority voters' . opportunity to elect their preferred candidate. Trial Tr. at 203.